DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [U.S. Pub. No. 2016/0343501] in view of Yatabe et al. [U.S. Pub. No. 2007/0188288].
Regarding Claim 1, Suzuki et al. shows a coil component (Fig. 3 with teachings from Fig. 1) comprising: 
an element body (12) which includes a pair of end surfaces (see Fig. 3, left and right surfaces) facing each other (see Fig. 3), a pair of main surfaces (top and bottom surfaces) facing each other (see Fig. 3), and a pair of side 5surfaces (front and back surfaces) facing each other (see Fig. 3) and in which one of the main surfaces is a mounting surface (bottom surface as shown in Fig. 3 can be the mounting surface),
a coil (31) disposed in the element body (see Fig. 3), and 
a first external electrode (left element 33) and a second external electrode (right element 33) disposed on a side of each of the pair of end surfaces (left and right surfaces) of the element 10body (see Fig. 3), 
wherein each of the first external electrode (left element 33) and the second external electrode (right element 33) includes a first portion (left portion of left element 33 and right portion of right element 33) disposed on the end surface (left and right surfaces, see Fig. 3), a second portion (bottom portions of elements 33) disposed on one main surface (bottom surface, see Fig. 3), a third portion (top portions of element 33) disposed on the other main surface (top surface, see Fig. 3), a fourth portion (front portion of elements 33) disposed on one side surface (front surface) and a fifth portion (back portion of elements 33) disposed on the other 20FP18-1044-00side surface (back surface),
15a coil axis (see Fig. 3 and Drawing 1 below, coil axis CA) of the coil extends in a facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below), 
one end of the coil (one end of element 31) and the first external electrode (left element 33) are electrically connected by a first connecting portion (31B), and the other end of the coil (another end of element 31) and the second external electrode (right element 33) are electrically connected by a 20second connecting portion (31A), 
each of the first connecting portion (31B) and the second connecting portion (31A) is disposed closer to a side of the other main surface (top surface) facing the mounting surface (see Fig.3) than a center of the pair of main surfaces in a facing direction (see Fig. 3 and Drawing 1 below, elements 31B, 31A is closer to top surface than a center of top and bottom surfaces in a facing direction), 
the coil (31) is wound in the facing direction of the pair of side surfaces between the first connecting portion (31B) and the second connecting portion (31A, see Fig. 3) and 25is disposed in a first region (see Fig. 3 and Drawing 1 below, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (bottom portion of left elements 33) of the first external electrode (left element 33) and one main surface (bottom surface) to a second contact point (point P2) between an edge (edge E2) of the third portion (top portion of elements 33) and the other main surface (top surface), a center line (center line CL) which passes through the center and extends in a facing direction of the pair of end surfaces (left and right surfaces), one end 5surface (left surface), and the other main surface (top surface), and a second region (region R2) partitioned by a second straight line (straight line L2) which connects a third contact point (point P3) between an edge (edge E3) of the second portion (bottom portion of right elements 33) of the second external electrode (right element 33) and one main surface (bottom surface) to a fourth contact point (point P4) between an edge (edge E4) of the third portion (top portion of elements 33) and the other main surface (top surface), the center line (center line CL), the other end surface (right surface), 10and the other main surface (top surface) when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below), and 
the coil (31) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (left surface), the one end surface (left surface), 15and one main surface (bottom surface), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (right surface), the other end surface (right surface), and the one main surface (bottom surface) when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below), and
the coil (31) has a portion in which distances between an outer edge of the coil (31) and the mounting surface (bottom surface), along the facing direction of the pair of main surfaces (top and bottom surfaces), when seen from the facing direction of the pair of side surfaces (front and back surfaces), increase from the coil axis (coil axis CA) towards one of the end surfaces (left or right surface) in the facing direction of the one of the end surfaces (see Fig. 3 and Drawing 1 below, element 31 have an increasing portion from between coil axis CA towards one of the left or right surface in the facing direction of one of the left or right surface).
Suzuki et al. does not explicitly disclose one of the main surfaces is a mounting surface.
Yatabe et al. shows an inductor (Figs. 24a-24b with teachings from Figs. 7a-11b) teaching and suggesting one of the main surfaces (bottom surface) is a mounting surface (510). Yatabe et al. also shows in Figs. 24a-24b having five-surface electrodes (Paragraph [0086]) wherein each of the first external electrode (left electrode) and the second external electrode (right electrode) includes a first portion (left portion of left electrode and right portion of right electrode) disposed on the end surface (left and right surfaces, see Figs. 24a-24b), a second portion (bottom portions of electrodes) disposed on one main surface (bottom surface, see Figs. 24a-24b), a third portion (top portions of electrodes) disposed on the other main surface (top surface, see Figs. 24a-24b), a fourth portion (front portion of electrodes) disposed on one side surface (front surface) and a fifth portion (back portion of electrodes) disposed on the other 20FP18-1044-00side surface (back surface, see Figs. 24a-24b, Paragraph [0086]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of the main surfaces is a mounting surface and the specific electrode arrangements as taught by Yatabe et al. for the coil as disclosed by Suzuki et al. to facilitate mechanical stability and mounting to a printed circuit board to achieve desirable operating characteristics based on design requirements (Paragraph [0050]).
Regarding Claim 202, Suzuki et al. shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below, at least a part of an inner edge of element 31 is disposed in each region R1 and region R2 when seen in the facing direction of front and back surfaces).
Regarding Claim 4, Suzuki et al. shows at least a part of the coil (31) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below, element 31 is disposed between center line CL and bottom surface when seen in the facing direction of front and back surfaces).














Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [U.S. Pub. No. 2016/0343501] in view of Jeong [U.S. Pub. No. 2016/0111194].
Regarding Claim 1, Suzuki et al. shows a coil component (Fig. 3 with teachings from Fig. 1) comprising: 
an element body (12) which includes a pair of end surfaces (see Fig. 3, left and right surfaces) facing each other (see Fig. 3), a pair of main surfaces (top and bottom surfaces) facing each other (see Fig. 3), and a pair of side 5surfaces (front and back surfaces) facing each other (see Fig. 3) and in which one of the main surfaces is a mounting surface (bottom surface as shown in Fig. 3 can be the mounting surface),
a coil (31) disposed in the element body (see Fig. 3), and 
a first external electrode (left element 33) and a second external electrode (right element 33) disposed on a side of each of the pair of end surfaces (left and right surfaces) of the element 10body (see Fig. 3), 
wherein each of the first external electrode (left element 33) and the second external electrode (right element 33) includes a first portion (left portion of left element 33 and right portion of right element 33) disposed on the end surface (left and right surfaces, see Fig. 3), a second portion (bottom portions of elements 33) disposed on one main surface (bottom surface, see Fig. 3), a third portion (top portions of element 33) disposed on the other main surface (top surface, see Fig. 3), a fourth portion (front portion of elements 33) disposed on one side surface (front surface) and a fifth portion (back portion of elements 33) disposed on the other 20FP18-1044-00side surface (back surface),
15a coil axis (see Fig. 3 and Drawing 1 below, coil axis CA) of the coil extends in a facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below), 
one end of the coil (one end of element 31) and the first external electrode (left element 33) are electrically connected by a first connecting portion (31B), and the other end of the coil (another end of element 31) and the second external electrode (right element 33) are electrically connected by a 20second connecting portion (31A), 
each of the first connecting portion (31B) and the second connecting portion (31A) is disposed closer to a side of the other main surface (top surface) facing the mounting surface (see Fig.3) than a center of the pair of main surfaces in a facing direction (see Fig. 3 and Drawing 1 below, elements 31B, 31A is closer to top surface than a center of top and bottom surfaces in a facing direction), 
the coil (31) is wound in the facing direction of the pair of side surfaces between the first connecting portion (31B) and the second connecting portion (31A, see Fig. 3) and 25is disposed in a first region (see Fig. 3 and Drawing 1 below, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (bottom portion of left elements 33) of the first external electrode (left element 33) and one main surface (bottom surface) to a second contact point (point P2) between an edge (edge E2) of the third portion (top portion of elements 33) and the other main surface (top surface), a center line (center line CL) which passes through the center and extends in a facing direction of the pair of end surfaces (left and right surfaces), one end 5surface (left surface), and the other main surface (top surface), and a second region (region R2) partitioned by a second straight line (straight line L2) which connects a third contact point (point P3) between an edge (edge E3) of the second portion (bottom portion of right elements 33) of the second external electrode (right element 33) and one main surface (bottom surface) to a fourth contact point (point P4) between an edge (edge E4) of the third portion (top portion of elements 33) and the other main surface (top surface), the center line (center line CL), the other end surface (right surface), 10and the other main surface (top surface) when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below), and 
the coil (31) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (left surface), the one end surface (left surface), 15and one main surface (bottom surface), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (right surface), the other end surface (right surface), and the one main surface (bottom surface) when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below), and
the coil (31) has a portion in which distances between an outer edge of the coil (31) and the mounting surface (bottom surface), along the facing direction of the pair of main surfaces (top and bottom surfaces), when seen from the facing direction of the pair of side surfaces (front and back surfaces), increase from the coil axis (coil axis CA) towards one of the end surfaces (left or right surface) in the facing direction of the one of the end surfaces (see Fig. 3 and Drawing 1 below, element 31 have an increasing portion from between coil axis CA towards one of the left or right surface in the facing direction of one of the left or right surface).
Suzuki et al. does not explicitly disclose one of the main surfaces is a mounting surface.
Jeong shows an electronic component (Fig. 6 with comparison with Fig. 5) teaching and suggesting one of the main surfaces (bottom surface) is a mounting surface (see Fig. 6, Paragraphs [0060]-[0061]). Jeong also shows in Fig. 6 having each of the first external electrode (81) and the second external electrode (82) includes a first portion (left portion of element 81 and right portion of element 82) disposed on the end surface (left and right surfaces, see Fig. 6), a second portion (bottom portions of elements 81, 82) disposed on one main surface (bottom surface, see Fig. 6), a third portion (top portions of elements 81, 82) disposed on the other main surface (top surface, see Fig. 6), a fourth portion (front portion of elements 81, 82) disposed on one side surface (front surface) and a fifth portion (back portion of elements 81, 82) disposed on the other 20FP18-1044-00side surface (back surface, see Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of the main surfaces is a mounting surface and the specific electrode arrangements as taught by Jeong for the coil as disclosed by Suzuki et al. to facilitate mechanical stability and mounting to a printed circuit board to achieve desirable operating characteristics based on design requirements (Paragraph [0061]).
Regarding Claim 202, Suzuki et al. shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below, at least a part of an inner edge of element 31 is disposed in each region R1 and region R2 when seen in the facing direction of front and back surfaces).
Regarding Claim 4, Suzuki et al. shows at least a part of the coil (31) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 3 and Drawing 1 below, element 31 is disposed between center line CL and bottom surface when seen in the facing direction of front and back surfaces).  

    PNG
    media_image1.png
    460
    730
    media_image1.png
    Greyscale

Drawing 1
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoneda et al. [JP 2017-073536] shows a multilayer inductor (Figs. 2-3) teaching and suggesting the coil (12) increase from the coil axis (center axis) towards one of the end surfaces (left or right surface) in the facing direction of the one of the end surfaces (see Figs. 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837